                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   CORNELIUS J. KILGARRIFF, IV,    1:18-cv-10120-NLH-AMD

                Plaintiff,         OPINION

        v.

   THOMAS I. STRUNK, MATEUSZ
   RYBA, COLBY MELOY, ROBERT
   PATANELLA, TIM SHARPE,
   STEPHEN SCHAFFER, CHAD
   CALLAHAN, OCEAN CITY POLICE
   DEPARTMENT, CITY OF OCEAN
   CITY, NJ, JOHN DOES 1-5,

                Defendants.


APPEARANCES:

SALVATORE P. DIFAZIO
84 PARK AVENUE
GAVEL HALL
FLEMINGTON, NJ 08822

     On behalf of Plaintiff

A. MICHAEL BARKER
BARKER, GELFAND & JAMES
LINWOOD GREENE
210 NEW ROAD
SUITE 12
LINWOOD, NJ 08221

     On behalf of Defendants

HILLMAN, District Judge

     This matter concerns claims by Plaintiff that an Ocean

City, New Jersey police officer used excessive force when he

arrested Plaintiff at a party where there was underage drinking.
Presently before the Court is the motion of Defendants to

dismiss Plaintiff’s claims against them on various bases. 1     For

the reasons expressed below, Defendants’ motion will be granted.

                            BACKGROUND

     On June 21, 2016, Plaintiff, Cornelius J. Kilgarriff, IV,

who was 18 years old at the time, was a guest at a party in a

home in Ocean City, New Jersey.       Plaintiff claims that several

officers entered the home because they suspected that underage

drinking was occurring.   According to Plaintiff, Defendant

Thomas I. Strunk, an Ocean City police officer, opened the door

to the room where Plaintiff was located and pointed his gun in

Plaintiff’s face.   Plaintiff questioned why it was necessary for

Strunk to act in that manner.   Ultimately, Strunk arrested

Plaintiff and placed him in handcuffs.

     Plaintiff claims that after he was handcuffed, Strunk

violently assaulted him on the front porch with his fists, arms

and knees.   Plaintiff claims that Strunk then violently threw

Plaintiff’s head against a pole on the porch.       As Strunk walked

Plaintiff to the patrol car, Plaintiff claims that he protested

that Strunk’s actions constituted police brutality, and in

response, Strunk slammed Plaintiff’s head and body into the

patrol car before forcing him into the back seat.       Plaintiff


1 Defendant Thomas I. Strunk has not moved to dismiss Plaintiff’s
claim of excessive force against him in his individual capacity.
                                  2
claims that during this entire encounter he was handcuffed and

did not resist.   Plaintiff also claims that other Ocean City

police officers, Defendants Mateusz Ryba, Colby Meloy, Robert

Patanella, and Tim Sharpe, should have known that Strunk’s use

of force was excessive and intervened to stop him.

     Plaintiff was taken to the police station, processed, and

then released in the middle of the night.       Plaintiff claims that

no one asked him about his injuries.       He obtained medical

treatment the next day.

     Plaintiff alleges that his constitutional rights were

violated by Strunk’s use of excessive force and the other

officers’ failure to intervene.       Plaintiff also alleges that

Ocean City and the Ocean City Police Chief, Defendant Chad

Callahan, as well as Sergeant Stephen Schaffer, violated his

constitutional rights by failing to train and supervise Ocean

City officers in the proper use of force, and by fostering a

policy and custom of using unlawful force.       Monell v. Dept. of

Social Services of City of New York, 436 U.S. 658, 694 (1978).

     Ocean City 2 has moved do dismiss Plaintiff’s Monell claim as


2 The Ocean City Police Department must be dismissed, as it is
not a separate corporate entity for purposes of liability for
alleged constitutional torts. Hernandez v. Borough of Palisades
Park Police Dept., 58 F. App’x 909, 912 (3d Cir. 2003) (citing
Bonenberger v. Plymouth Township, 132 F.3d 20, 25 n.4 (3d Cir.
1997) (explaining that “police departments cannot be sued
alongside municipalities because a police department is merely
an administrative arm of the municipality itself”).
                                  3
boilerplate pleading lacking any factual underpinning. 3   For the

same reason, the Defendant officers, except for Strunk, have

moved to dismiss Plaintiff’s failure to intervene claims, and

Callahan and Schaffer have moved to dismiss Plaintiff’s

supervisory liability claims. 4   Plaintiff has opposed Defendants’

motion, arguing that Defendants are sufficiently on notice of

his claims and that he is entitled to discovery to flush out the

facts to support his claims.

                            DISCUSSION

     A.   Subject Matter Jurisdiction

     Plaintiff has brought claims pursuant to 42 U.S.C. § 1983.

This Court has jurisdiction over Plaintiff’s claims under 28

U.S.C. § 1331.

     B.   Standard for Motion to Dismiss

     When considering a motion to dismiss a complaint for




3 Ocean City has also moved to dismiss Plaintiff’s punitive
damages claim against it. Because the Court will dismiss
Plaintiff’s municipal liability claims against Ocean City,
Plaintiff’s punitive damages claim against Ocean City falls away
as well. The Court notes, however, that “a municipality is
immune from punitive damages under 42 U.S.C. § 1983.” City of
Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

4 The individual defendants have also moved to dismiss claims
lodged against them in their official capacities because those
claims are effectively claims against Ocean City. Plaintiff has
not disputed that argument. See Monell v. New York City Dept.
of Social Services, 436 U.S. 658, 690 n.55 (1978) (official
capacity suits “generally represent only another way of pleading
an action against an entity of which an officer is an agent”).
                                  4
failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).      It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   Fed. R. Civ. P. 8(a)(2).     Under the

liberal federal pleading rules, it is not necessary to plead

evidence, and it is not necessary to plead all the facts that

serve as a basis for the claim.       Bogosian v. Gulf Oil Corp., 562

F.2d 434, 446 (3d Cir. 1977).   However, “[a]lthough the Federal

Rules of Civil Procedure do not require a claimant to set forth

an intricately detailed description of the asserted basis for

relief, they do require that the pleadings give defendant fair

notice of what the plaintiff’s claim is and the grounds upon

which it rests.”   Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S.

147, 149-50 n.3 (1984) (quotation and citation omitted).

     A district court, in weighing a motion to dismiss, asks

“‘not whether a plaintiff will ultimately prevail but whether

the claimant is entitled to offer evidence to support the

claim.’”   Bell Atlantic v. Twombly, 550 U.S. 544, 563 n.8 (2007)

(quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974)); see also

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our decision in

                                  5
Twombly expounded the pleading standard for ‘all civil actions’

. . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009) (“Iqbal . . . provides the final nail-in-the-coffin for

the ‘no set of facts’ standard that applied to federal

complaints before Twombly.”).

     Following the Twombly/Iqbal standard, the Third Circuit has

instructed district courts to apply a two-part analysis in

reviewing a complaint under Rule 12(b)(6).      First, the factual

and legal elements of a claim should be separated; a district

court must accept all of the complaint's well-pleaded facts as

true, but may disregard any legal conclusions.      Fowler, 578 F.3d

at 210 (citing Iqbal, 129 S. Ct. at 1950).      Second, a district

court must then determine whether the facts alleged in the

complaint are sufficient to show that the plaintiff has a

“‘plausible claim for relief.’”       Id. (quoting Iqbal, 129 S. Ct.

at 1950).   A complaint must do more than allege the plaintiff's

entitlement to relief.    Id.; see also Phillips v. Cnty. of

Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (stating that the

“Supreme Court's Twombly formulation of the pleading standard

can be summed up thus: ‘stating . . . a claim requires a

complaint with enough factual matter (taken as true) to suggest’

the required element.    This ‘does not impose a probability

requirement at the pleading stage,’ but instead ‘simply calls

for enough facts to raise a reasonable expectation that

                                  6
discovery will reveal evidence of’ the necessary element”).    A

court need not credit either “bald assertions” or “legal

conclusions” in a complaint when deciding a motion to dismiss.

In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1429-

30 (3d Cir. 1997).    The defendant bears the burden of showing

that no claim has been presented.     Hedges v. U.S., 404 F.3d 744,

750 (3d Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor,

Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

     A court in reviewing a Rule 12(b)(6) motion must only

consider the facts alleged in the pleadings, the documents

attached thereto as exhibits, and matters of judicial notice.

S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

181 F.3d 410, 426 (3d Cir. 1999).     A court may consider,

however, “an undisputedly authentic document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiff’s

claims are based on the document.”     Pension Benefit Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993).    If any other matters outside the pleadings are presented

to the court, and the court does not exclude those matters, a

Rule 12(b)(6) motion will be treated as a summary judgment

motion pursuant to Rule 56.    Fed. R. Civ. P. 12(b).

     C.    Analysis

     Plaintiff claims that Ocean City is liable for his damages

because it failed to properly train its officers on the

                                  7
appropriate use of force and because it fostered a policy or

custom of condoning the excessive use of force, among other

institutional policy and training failures.   Ocean City argues

that Plaintiff’s municipal liability claims fail because they do

not satisfy the Twombly/Iqbal standard.   The Court agrees.

     Under Monell, “a local government may not be sued under §

1983 for an injury inflicted solely by its employees or agents.

Instead, it is when execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts

or acts may fairly be said to represent official policy,

inflicts the injury that the government as an entity is

responsible under § 1983.”   Liability may be imposed against a

municipality under Monell “when the policy or custom itself

violates the Constitution or when the policy or custom, while

not unconstitutional itself, is the ‘moving force’ behind the

constitutional tort of one of its employees.”   Thomas v.

Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014) (citations

omitted).   “[M]unicipal liability under § 1983 attaches where –

and only where – a deliberate choice to follow a course of

action is made from among various alternatives by the official

or officials responsible for establishing final policy with

respect to the subject matter in question.”   Pembaur v. City of

Cincinnati, 475 U.S. 469, 483 (1986).   A policymaker is a person

who is “responsible for establishing final government policy

                                 8
respecting” the activity in question and “whether an official

had final policymaking authority is a question of state law.”

Id.

      A § 1983 claim based on the policymaker's failure to train

or supervise employees “must amount to ‘deliberate indifference

to the rights of persons with whom the [untrained or

unsupervised employees] come into contact.’”    Connick v.

Thompson, 563 U.S. 51, 61 (2011) (quoting City of Canton, Ohio

v. Harris, 489 U.S. 378, 388 (1989)).   “[W]hen city policymakers

are on actual or constructive notice that a particular omission

in their training program causes city employees to violate

citizens' constitutional rights, the city may be deemed

deliberately indifferent if the policymakers choose to retain

that program.”   Connick, 563 U.S. at 61.   “A municipality's

culpability for a deprivation of rights is at its most tenuous

where a claim turns on a failure to train.”    Id.

      The Third Circuit recently clarified the standards for

adequately pleading a policy or custom claim and a failure-to-

train claim under Monell.   For a policy or custom claim, in

addition to pleading that a policy or custom inflicted the

injury in question, a plaintiff must also allege that the policy

or custom was the proximate cause of his injuries.    Estate of

Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019)

(citations omitted) (explaining that “[a]lthough a policy or

                                 9
custom is necessary to plead a municipal claim, it is not

sufficient to survive a motion to dismiss”).    To do this, a

plaintiff must demonstrate an “affirmative link” between the

policy or custom and the particular constitutional violation he

alleges, such as where the plaintiff shows that the municipality

“had knowledge of similar unlawful conduct in the past, . . .

failed to take precautions against future violations, and that

[its] failure, at least in part, led to [his] injury.”    Id.

(quotations and citation omitted).     A plaintiff does not need to

identify a responsible decisionmaker in his pleadings, and a

plaintiff is not required to prove that the custom had the

municipality’s formal approval.    Id. (citation omitted).

     For a failure-to-train claim, a plaintiff must demonstrate

that a municipality’s failure to train its employees reflects a

deliberate or conscious choice.    Id. (quotations and citation

omitted).   A plaintiff sufficiently pleads deliberate

indifference by showing that “(1) municipal policymakers know

that employees will confront a particular situation[,] (2) the

situation involves a difficult choice or a history of employees

mishandling[,] and (3) the wrong choice by an employee will

frequently cause deprivation of constitutional rights.”      Id.

(quotations and citations omitted).

     The Third Circuit in Roman used these guidelines to assess

the pleading sufficiency of the plaintiff’s Monell claims

                                  10
against the City of Newark.     The Third Circuit found that the

plaintiff had not pled an unconstitutional policy because his

complaint failed to refer to an official proclamation, policy,

or an edict.   Id.   The Third Circuit found, however, that the

plaintiff sufficiently pleaded a claim for an unconstitutional

custom, as well as a claim that Newark failed to train,

supervise, and discipline its officers.     Id. at 799.

     In addition to alleging that Newark had “a pattern or

practice of constitutional violations in areas including . .

arrest practices,” and that Newark “had notice of this practice,

as it received complaints against officers accused of . . .

conducting improper searches and false arrests,” the complaint

attached a press release, a newspaper article, and a consent

decree.   Those documents collectively provided that Newark was

under the supervision of a federal monitor after Roman’s arrest,

and that the monitor would oversee reforms in several areas,

including searches, arrests, and the intake and investigation of

misconduct complaints.    Id.

     More specifically, the consent decree covered the same type

of conduct the plaintiff alleged, as it prohibited officers from

relying on information known to be materially false or incorrect

to justify a warrantless search or to effect an arrest, mandated

officers to collect data on consent, the type of search, and a

brief description of the facts creating probable cause, and

                                  11
required the police department to investigate police misconduct

with special emphasis on allegations of criminal misconduct,

false arrest, planting evidence, and unlawful searches.    Id.

(quotations and alteration omitted).

     The newspaper article and the consent decree also provided

factual support to the plaintiff’s failure-to-train claim, as

the head of Newark’s police union conceded the last training he

received was in 1995, when he first joined the Newark Police

Department.   Id. at 799-800 (quotations omitted).   The consent

decree further indicated that Newark police officers in general

were not trained on the requirements of the Fourth Amendment and

related law, it touched on supervisory review of unlawful

searches and arrests requiring desk lieutenants and unit

commanders to review searches that appeared to be without legal

justification and arrests that were unsupported by probable

cause, and it provided disciplinary measures for police officers

who engaged in unlawful searches and false arrests.    Id. at 800

(quotations and alteration omitted).

     The Third Circuit determined that at the pleadings stage,

the plaintiff’s allegations, along with the references to and

content of the press release, newspaper article, and consent

decree, were strong enough to survive a motion to dismiss.    Id.

In reversing the district court’s dismissal of the plaintiff’s

complaint, the Third Circuit concluded, “viewing the pleadings

                                12
and properly associated documents in the light most favorable to

Roman, there are claims plausible enough to withstand a motion

to dismiss.   We think there is one - the municipal liability

claim.    And the [district court] did not have to look beyond the

amended complaint and supporting documents to glean these

facts.”   Id. at 803.

     The Third Circuit’s decision in Roman illustrates why

Plaintiff’s municipal liability claims are not sufficiently

pleaded here.   Plaintiff alleges that Ocean City, through police

chief Callahan, maintained an “official policy, practice or

custom” of failing to properly train its police officers to

refrain from “(1)unlawfully and maliciously assaulting,

arresting and harassing citizens; (2) intentionally, recklessly

and/or negligently misrepresenting the facts of arrests and/or

other police-citizen encounters; (3) falsifying police and/or

other official records; (4) withholding and/or mishandling

evidence; (5) making false arrests and/or (6) using unreasonable

and excessive force.”   (Docket No. 1 at p. 10.)   Plaintiff

further claims that this same “official policy, practice or

custom” fostered “superficial and shallow Internal Affairs

process which ignored evidence and patterns of police misconduct

on individual and department levels,” where Ocean City failed to

“adequately track excessive force complaints, administrative

complaints, and/or use of force incidents.”   (Id.)

                                 13
     Plaintiff also alleges that Ocean City was aware of

numerous similar police citizen encounters “whereby they

customarily and frequently subjected citizens held in custody to

physical and mental abuse; unlawfully and maliciously assaulted,

arrested and harassed citizens; intentionally, recklessly and/or

negligently   misrepresented the facts of arrests and/or other

police citizen encounters; falsified police and/or other

official records; made false arrests, mishandled and/or withheld

evidence and/or used    unreasonable and excessive force on

citizens/arrestees.”    (Id. at 11.)   Plaintiff claims that Ocean

City was aware of all these failures, but did nothing to remedy

or rectify them, all of which led to his injuries.    (Id.)

     The problem with Plaintiff’s allegations is that they are

wholly conclusory without one tidbit of factual support.      Simply

because Plaintiff was arrested, allegedly subjected to excessive

force by one Ocean City officer, who allegedly was not stopped

by his fellow officers on the scene, does not, by itself,

provide a factual underpinning to Plaintiff’s claims of a city-

wide policy, custom, or training failure that proximately caused

Plaintiff’s injuries.    The plaintiff in Roman advanced the same

kind of municipal liability claims, but the difference between

the complaint in Roman and the one here is that in addition to

the plaintiff’s allegations of a policy, custom, and failure-to-

train, the plaintiff in Roman backed up his claims with facts,

                                 14
which, when accepted as true, provided support as to the

plausibility of his Monell claims.

     Plaintiff argues that his claims should not be dismissed

because he needs discovery in order to substantiate his claims.

Plaintiff further argues that his complaint satisfies his

obligation to provide Ocean City with notice that he is seeking

to hold it liable for their unconstitutional policies, customs,

and training failures.   That is not the standard required by

Twombly/Iqbal.   Even though in order to survive a motion to

dismiss Plaintiff is not required to plead the level of proof

needed to ultimately prove his municipal liability claims,

Plaintiff must do more than he has pleaded here.   Cf. Roman, 914

F.3d at 806 (“While the proof developed to support these

allegations may or may not be persuasive to a finder of fact,

they are enough to survive dismissal at this stage.”).

      In addition to the direction provided by the Third Circuit

in Roman, the U.S. Supreme Court’s decision in Iqbal provides

additional support for why Plaintiff’s claims are deficient, and

this Court has set forth the reasoning of Iqbal when dismissing

similarly pled Monell claims in several other cases.   See, e.g.,

Schweizer v. Middle Township Mayor and Governing Body, 2018 WL

2002792, at *4 (D.N.J. 2018); Estate of Bard v. City of

Vineland, 2017 WL 4697064, at *4 (D.N.J. 2017) (discussing

Zampetis v. City of Atlantic City, 2016 WL 5417195, at *6

                                15
(D.N.J. 2016)).   In Zampetis, this Court explained that in

Iqbal, the complaint claimed that Attorney General John Ashcroft

and FBI Director Robert Mueller violated Iqbal's equal

protection rights by condoning and agreeing to subject Iqbal to

harsh conditions of confinement solely on account of his race,

religion and/or national origin.     The U.S. Supreme Court held

that the allegation that Ashcroft and Mueller discriminated

against him “on account of [his] religion, race, and/or national

origin and for no legitimate penological interest” was a

conclusory and formulaic recitation of the elements of a

constitutional discrimination claim, and could not be assumed to

be true.   Zampetis, 2016 WL 5417195, at *6 (citing Iqbal, 556

U.S. at 681).   The Supreme Court found that the factual

allegation that Ashcroft and Mueller adopted a policy of

approving harsh conditions of confinement for post-September 11

detainees until the FBI cleared them did not plausibly suggest

that Ashcroft and Mueller purposefully discriminated against the

detainees because of their race, religion or national origin

and, therefore, did not state a claim for purposeful

discrimination claim against these high ranking defendants

merely because of their supervisory roles.     Id.

     As in Iqbal, and also in Schweizer, Bard and Zampetis,

Plaintiff’s conclusory contention that an infirm policy, or

custom, or training practice by Ocean City caused his injuries

                                16
is insufficient to properly plead a viable Monell claim.

Plaintiff is required to provide facts – not simply regurgitate

all the legal bases for liability under Monell - to support his

contentions and adequately plead his claims against the

municipality.   Because of Plaintiff’s failure to do so,

Plaintiff’s municipal liability claims must be dismissed.

     This analysis is equally applicable to Plaintiff’s

supervisor liability claims against Callahan and Schaffer, and

his failure to intervene claims against the other officers.    As

for Callahan and Schaffer, Plaintiff claims that they either

directed the officers to violate Plaintiff’s constitutional

rights, or had knowledge of and acquiesced to their

subordinates’ violations.   (Docket No. 10 at 8.)   Plaintiff also

restates his claims of municipal policy, custom, and failure-to-

train claims against Callahan and Schaffer individually.    (Id.)

With regard to the other officer defendants, Plaintiff

collectively claims that Ryba, Meloy, Patenella and Sharpe had a

reasonable opportunity to intervene with Strunk’s excessive use

of force while interacting with Plaintiff, and they improperly

failed to do so.   (Id. at 7.)

     Plaintiff’s collective and conclusory allegations against

the individual defendants, without any distinction between the

defendants or factual support, fail to state cognizable claims



                                 17
under § 1983, and must therefore be dismissed. 5   See Evancho v.

Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (explaining that to

properly plead a claim against an individual government

defendant in a civil rights action, the complaint must indicate

how that defendant had personal involvement in the alleged

wrongdoing, which can be shown through allegations of personal

direction or of actual knowledge and acquiescence); Iqbal, 556

U.S. at 676 (“Because vicarious liability is inapplicable to []

§ 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official's own individual

actions, has violated the Constitution.”).   Separating out

alleged facts from legal conclusions, Plaintiff has failed to


5 A supervisor may be personally liable under § 1983 if he or she
participated in violating the plaintiff’s rights, directed
others to violate them, or, as the person in charge, had
knowledge of and acquiesced in his subordinates’ violations.
Santiago v. Warminster Tp., 629 F.3d 121, 129 (3d Cir. 2010)
(quoting A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det.
Ctr., 372 F.3d 572, 586 (3d Cir. 2004)).

“‘Courts have held that a police officer has a duty to take
reasonable steps to protect a victim from another officer's use
of excessive force, even if the excessive force is employed by a
superior.’” Norman v. Haddon Township, 2017 WL 2812876, at *5
(D.N.J. 2017) (quoting Smith v. Mensinger, 293 F.3d 641, 650 (3d
Cir. 2002)) (other citation omitted). A police officer is
liable for failure to intervene under § 1983 if the plaintiff
demonstrates that: (1) the officer had reason to know that
excessive force was being used; and (2) the officer had a
realistic opportunity to intervene. Id. (citing Smith, 293 F.3d
at 650).




                                18
alleged sufficient facts to make out a plausible claim that the

other officers had reason to know that excessive force was being

used and had a realistic opportunity to intervene.      Plaintiff

must plead facts not merely recite the names of the defendants

within the context of the elements of the claim.      (Docket No. 1

at 5., para. 26 and 27.)

                             CONCLUSION

     Based on the foregoing, Plaintiff’s claims against Ocean

City and the individual defendants will be dismissed, leaving

Plaintiff’s excessive force claim against Strunk in his

individual capacity.    The dismissal of Plaintiff’s claims for

failure to intervene, supervisor liability, and municipal

liability will be without prejudice.      If discovery in this

matter reveals facts to support the dismissed claims, Plaintiff

may move for leave to amend his complaint.

     An appropriate Order will be entered.




Date: March 31, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 19
